DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a DIV of 16/083,799 09/10/2018 PAT 10946001; 16/083,799 is a 371 of PCT/US16/59772 10/31/2016; PCT/US16/59772 claims priority to 62/306,479, filed 03/10/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17 2022 has been entered.
 
Status of the Claims
	Claim(s) 1,3-4,6-8,11-17,19-20 and 26-27 is/are pending in this application.  In the species election dated May 14, 2021, applicant elected the following without traverse:
RXR agonist: 3,7-dimethyl-6(S),7(S)-methano,7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E),4(E) heptadienoic acid, as in claim 2 

    PNG
    media_image1.png
    147
    377
    media_image1.png
    Greyscale
 (Formula II of claim 1 wherein R is H). Throughout this non-final office action, the elected species will be referred to as IRX4204, see Table 1 of the specification.
Thyroid hormone: thyroxine, aka T4
 
    PNG
    media_image2.png
    92
    213
    media_image2.png
    Greyscale

Autoimmune disease: Psoriasis
Route of administration: oral administration, e.g., tablets or capsules
	Claims 1,4,6-8,11,13-15,19-20 and 26-27 read upon the elected species and are therefore under examination.
	Claims 3,12 and 16-17 are withdrawn.
	The elected species of RXR agonist is known as the following:
	CAS Registry Number 220619-73-8

    PNG
    media_image3.png
    126
    385
    media_image3.png
    Greyscale

	(2E,4E)-3-Methyl-5-[(1S,2S)-2-methyl-2-(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-2-naphthalenyl)cyclopropyl]-2,4-pentadienoic acid, AGN 194204, IRX 4204, NRX 194204 and VTP 194204.
	The following isomer of the elected species IRX 4204, is also noted.
	CAS Registry Number 186134-48-5

    PNG
    media_image4.png
    151
    365
    media_image4.png
    Greyscale

	rel-(2E,4E)-3-Methyl-5-[(1R,2R)-2-methyl-2-(5,6,7,8-tetrahydro-5,5,8,8-tetramethyl-2-naphthalenyl)cyclopropyl]-2,4-pentadienoic acid

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on June 20 2022 is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Response to Arguments
Applicant’s arguments, filed March 17, 2022, have been considered. New rejections have been issued as detailed below.


New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4, 6-8,11,13-15,19-20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/090616 A1 (cited on IDS) in view of US 20090227674A1 (cited on IDS). 
	Claim 1 is directed to a method of treating an autoimmune skin disorder (psoriasis) the method comprising administering to an individual in need thereof a therapeutically effective amount of a RXR agonist and a thyroid hormone, 
	wherein the RXR agonist has the structure of Formula II (including the elected species IRX4204, aka 3,7-dimethyl-6(S), 7(S)-methano, 7-[1,1,4,4-tetramethyl-1,2,3,4-tetrahydronaphth-7-yl]2(E) ,4(E) heptadienoic acid), wherein R is Hand 
	a thyroid hormone (including the elected species thyroxine, aka T4), in the individual more effectively than either the RXR agonist or the thyroid hormone alone. 
	Regarding claim 1 and the limitation of the RXR agonist of formula II (as represented by IRX4204), WO 616 teaches the elected species IRX4204, see paragraph 59, reproduced below.

    PNG
    media_image5.png
    183
    307
    media_image5.png
    Greyscale

	Regarding claim 1 and the treatment of an autoimmune skin disorder (psoriasis) with an RXR agonist, WO ‘616 teaches the use of RXR agonists to treat autoimmune diseases, see paragraphs 11 and 90.  These autoimmune diseases include systemic autoimmune diseases such as psoriasis see paragraphs 90, and 94 and claims 28-29.
	Although WO ‘616 teaches that the claimed RXR agonist (IRX4204) administered for the treatment of an autoimmune disease (psoriasis), it does not explicitly teach that RXR agonists are administered with thyroid hormones, such as thyroxine.
	However, a teaching and suggestion to use thyroid hormones with RXR agonists is known in the art where the skilled artisan would have a rationale to combine thyroid hormones with RXR agonists, as RXR agonists are known to have a side effect of lowering a subject’s thyroid hormones (hypothyroidism). 
	The rationale to support a finding of obviousness are the combination of prior art elements according known methods to predictably arrive at the claimed invention.
	For example, US Pub ‘674 teaches the necessity of co-administering thyroxine with RXR agonists (bexarotene) because these RXR agonist compounds have a side effect of lowering thyroxine (T4), which is known to be treated by thyroid replacement therapy (thyroxine), see paragraph 285 referencing Assaf et al.1 
	US Pub ‘674 teaches the administration of thyroxine (levothyroxine) at a dose 0.05 mg/day in combination with an RXR agonist (bexarotene), see paragraphs 289-292. 
	Thus, the skilled artisan would have a rationale to administer thyroxine to a patient in combination with an RXR agonist due to the side effects of lowered levels of thyroxine.
	Therefore, WO ‘616 teaches the treatment of autoimmune diseases (such as RA) with the RXR agonist IRX4204, and US Pub ‘674 teaches that RXR agonism lowers thyroid hormone (thyroxine T4) levels in a subject, treatable by thyroid replacement therapy. The replacement of lowered T4 levels provide a rationale to co-administer thyroxine with RXR agonists as claimed.
	With regard to the 4th Graham factor, evidence of unexpected results, Example 3 does point to a greater effect of the combination of IRX4204 and thyroid hormone than each agent individually.  However, as these results would likely be predictable from the fact that generally combination treatments are generally more effective than each individual theory, at this time and without further evidence, Example 3 fails to provide an unexpected teaching of success/results to overcome the prima facie case.
	Regarding claims 4 and 8, and the limitation of thyroxine from 12.5 mcg/day to 250 mcg/day, US Pub ‘674 teaches the administration of thyroxine (levothyroxine) at a dose 0.05 mg/day (i.e. 50 mcg/day) in combination with an RXR agonist, see paragraphs 289-292. 
	Regarding claims 6-7 and the limitation of wherein the therapeutically effective
amount of the RXR agonist is about 0.001 mg/day to about 1000 mg/day or about 1 mg/day to about 100 mg/day, WO ‘616 teaches 
when administering a compound or a composition disclosed herein to a mammal, a therapeutically effective amount generally is in the range of about 0.001 mg/kg/day to about 100.0 mg/kg/day. In aspects of this embodiment, an effective amount of a compound or a composition disclosed herein can be, e.g., about 0.01 mg/kg/day to about 0.1 mg/kg/day, about 0.03 mg/kg/day to about 3.0 mg/kg/day, about 0.1 mg/kg/day to about 3.0 mg/kg/day, or about 0.3 mg/kg/day to about 3.0 mg/kg/day. In yet other aspects of this embodiment, a therapeutically effective amount of a compound or a composition disclosed herein can be, e.g., at least 0.001 mg/kg/day, at least 0.01 mg/kg/day, at least 0.1 mg/kg/day, at least 1.0 mg/kg/day, at least 10 mg/kg/day, or at least 100 mg/kg/day. In yet other aspects of this embodiment, a therapeutically effective amount of a compound or a composition disclosed herein can be, e.g., at most 0.001 mg/kg/day, at most 0.01 mg/kg/day, at most 0.1 mg/kg/day, at most 1 .0 mg/kg/day, at most 10 mg/kg/day, or at most 100 mg/kg/day. See paragraph 111.

	Further, WO ‘616 teaches, “[d]osing can be single dosage or cumulative (serial dosing), and can be readily determined by one skilled in the art,” see paragraph 113.  Accordingly, one of ordinary skill in the art could rely upon the taught doses of WO ‘616 to arrive at the claimed doses of claims 5-7. 
	Regarding claims 11 and 15 the oral administration of the RXR agonist and thyroid hormones, WO ‘616 teaches the oral administration of its drugs, such as IRX4204 and levothyroxine, see paragraph 110 and 113. 
	Regarding claims 13-14 and the limitations of simultaneous administration, or administration on different schedules, US Pub ‘674 teaches dosing of drugs prior to each other, or simultaneously, see paragraphs 30 and 188. 
Regarding claims 19-20, and the treatment of an autoimmune skin disorder, such as psoriasis with an RXR agonist, WO ‘616 teaches the use of RXR agonists to treat autoimmune conditions (see paragraphs 11 and 90).  These autoimmune diseases include autoimmune skin disorders such as psoriasis see paragraphs 90, and 94 and claims 28-29. 
Regarding claim 26 and the method of treating an autoimmune skin disorder (such as psoriasis), the method comprising administering to an individual the elected combination of IRX4204 and thyroxine, to reduce the severity of the autoimmune skin disorder in the individual more effectively than either drug alone , it is obvious over WO 616 and US 674 as follows.
	Regarding claim 26, WO 616 teaches the elected species IRX4204, see paragraph 59, reproduced below.

    PNG
    media_image5.png
    183
    307
    media_image5.png
    Greyscale

	Regarding claim 26 and the treatment of an autoimmune disease, such as psoriasis with an RXR agonist, WO ‘616 teaches the use of RXR agonists to treat autoimmune diseases (see paragraphs 11 and 90).  These autoimmune diseases include systemic autoimmune diseases such as psoriasis see paragraphs 90, and 94 and claims 28-29.
	Although WO ‘616 teaches that the claimed RXR agonist (IRX4204) administered for the treatment of an autoimmune disease (psoriasis), it does not explicitly teach that RXR agonists are administered with thyroid hormones, such as thyroxine.
	However, a teaching and suggestion to use thyroid hormones with RXR agonists is known in the art where the skilled artisan would have a rationale to combine thyroid hormones with RXR agonists, as RXR agonists are known to have a side effect of lowering a subject’s thyroid hormones (hypothyroidism). 
	The rationale to support a finding of obviousness are the combination of prior art elements according known methods to predictably arrive at the claimed invention.
	For example, US Pub ‘674 teaches the necessity of co-administering thyroxine with RXR agonists (bexarotene) because these RXR agonist compounds have a side effect of lowering thyroxine (T4), which is known to be treated by thyroid replacement therapy (thyroxine), see paragraph 285 referencing Assaf et al.2 
	US Pub ‘674 teaches the administration of thyroxine (levothyroxine) at a dose 0.05 mg/day in combination with an RXR agonist (bexarotene), see paragraphs 289-292.  Thus, the skilled artisan would have a rationale to administer thyroxine to a patient in combination with an RXR agonist due to the side effects of lowered levels of thyroxine.
	Therefore, WO ‘616 teaches the treatment of autoimmune diseases (such as RA) with the RXR agonist IRX4204, and US Pub ‘674 teaches that RXR agonism lowers thyroid hormone (thyroxine T4) levels in a subject, treatable by thyroid replacement therapy. The replacement of lowered T4 levels provide a rationale to co-administer thyroxine with RXR agonists as claimed.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

	Claim(s) 27is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/090616 A1 (cited on IDS) in view of US 20090227674A1 (cited on IDS), as applied to claims 1,4, 6-8,11,13-15,19-20 and 26 in further view of van de Kerkhof and Franssen Am J Clin Dermatol 2001; 2 (3): 159-165.
	The teachings of WO 616 and US Pub 674 are as applied supra (see 35 U.S.C. 103 rejection), and are herein incorporated by reference in their entirety. With regard to claim 27, their teachings are incorporated below in further view of van de Kerkhof as detailed below.
	With regard to claim 27, van de Kerkhof discloses the clinical etiology of psoriasis of the scalp, where it teaches that it is the experience of the author that hair loss at psoriatic lesions of the scalp is quite frequent, see page 160, column 2, Section 2.2 Clinical Appearance.  Van de Kerkhof teaches that long lasting psoriatic plaques may cause a scarring alopecia, Id. 
	Accordingly, as WO 616 and US Pub 674 teach and disclose a method treating psoriasis, one of ordinary skill in the art would have a rationale to treat the autoimmune skin disorder (psoriasis) to treat hair loss as claimed by claim 27, as hair loss is associated with psoriasis.
	The rationale to support the prima facie case is the combination of prior art elements (treatment of the underlying psoriasis as per WO 616 and US Pub 674 to treat hair loss) to predictably arrive at the claimed invention.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented.

RESPONSE TO ATTORNEY ARGUMENTS:
	The Attorney response dated March 17 2022 argues that WO '616
(Chandraratna) teach the treatment of autoimmune diseases with IRX4204, but makes no mention of thyroid hormone or hypothyroidism. The Attorney response argues that
Richon's (US Pub '67 4) disclosure is limited to bexarotene. RXR agonists cause hypothyroidism and that thyroid hormone should be administered to counter this effect.
	The Attorney response states that there is no suggestion that there is any beneficial effect beyond countering hypothyroidism either in the context of cancer treatment (as in US Pub '674 Richan) or in the context of treating autoimmunity (as in the instant claims).
	The Attorney response states that the effects of Bexarotene cannot be generalized to all RXR agonists. The Attorney response states that in general, any one
RXR agonist does not bind and activate all heterodimer pairs.
	The Attorney response argues that the biological activity of IRX4204 could not be
predicted based on the activity of a different RXR agonist, and the PT AB found the
argument persuasive and reversed the rejection.
	The Attorney response states that bexarotene activates RXR/PPAR and
RXR/LXR, while IRX4204 activates the heterodimer RXR/Nurr1, but not PPARy/RXR,
FXR/RXR or LXR/RXR heterodimers. The Attorney response states that, bexarotene has significant activity with RAR as compared to IRX4204. The Attorney response states that, in light of these different activity profiles, the person of skill in the art could not have expected IRX4204 to exert the same effects as bexarotene.
	In response, while the Attorney response notes differences between IRX4204 and other RXR agonists, including bexarotene, the Attorney response does not provide evidence to specifically contradict the reasonable expectation of success that I RX4204
(as an RXR agonist) administered to a subject, would cause hypothyroidism as does bexarotene, where such hypothyroidism would require treatment with a thyroid drug.
Rather, the Attorney response argues that bexarotene general activity is different from
IRX4204. Absent evidence to rebut the prima facie case, one of ordinary skill in the art would reasonably expect that based on the RXR agonist activity of bexarotene causing hypothyroidism, it would be obvious to combine a thyroid replacement drug such as levothyroxine with an RXR agonist such as IRX4204.
	The examiner notes that "'[o]bviousness does not require absolute predictability of success.' In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988)."
(See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O'Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O'Farrell.
	The Attorney response states that WO '616 Chandraratna and US Pub '67 4
Richan fail to teach all of the limitations of the claims or provide a reasonable
expectation of success.
	The Attorney response argues that the claimed combination of claim 1 is directed to treating autoimmune skin disorders with the combination of IRX4204 and thyroid hormone. 
	The Attorney response states that WO '616 Chandraratna is silent with respect to thyroid hormone; US Pub '67 4 Richan only discusses thyroid hormone as a means to avoiding adverse effects of bexarotene. The response states at most, the combination of WO '616 Chandraratna and US Pub '674 Richan might suggest administering thyroid hormone to patients being treated with IRX4204 if hypothyroidism were observed. The response states that these references provide no reason to administer thyroid hormone in combination with IRX4204 in the absence of hypothyroidism, where the combination would be more effective treating autoimmune skin disorders. The combined references fail to teach or suggest that treatment with the combination of IRX4204 and thyroid hormone would be more effective than either agent alone.
	In response, the prima face case has been established as WO '616
Chandraratna teaches the treatment of autoimmune diseases with I RX4204, where US
Pub '674 Richan teaches that RXR agonists cause hypothyroidism and that thyroid hormones are administered to counteract this side effect.
	In response to applicant's argument that that US Pub '674 Richan only discussed thyroid hormones to avoid adverse effects of the RXR agonist, bexarotene, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 ).
	As noted above, the rationale to support a finding of obviousness are the combination of prior art elements according known methods to predictably arrive at the claimed invention. A teaching and suggestion to use thyroid hormones with RXR agonists is known in the art where the skilled artisan would have a rationale to combine thyroid hormones with RXR agonists, as RXR agonists are known to have a side effect of lowering a subject's thyroid hormones (hypothyroidism).
	Additionally, the Attorney response states that Example 3 and the data presented in Figure 2 establish an unexpected effect sufficient to overcome the current rejection at least with respect to the elected species and further species.
	The Attorney argument states the data depicted in Figure 2 demonstrate a greater and more durable benefit from treatment with the combination of IRX4204 and thyroid hormone than from either active agent alone. This result could not have been predicted from the prior art.
	Of note, the Attorney response notes that EAE is not only the most well-known model for MS, but a variety of other autoimmune diseases and is generally used to understand autoimmune mechanisms (also referencing Example 5 and the autoimmunity mediated by Th17 cells, which is associated with various other autoimmune diseases/disorder, etc.). 
	With regard to this argument as it relates to the 4th Graham factor, evidence of unexpected results, Example 3 does point to a greater effect of the combination of IRX4204 and thyroid hormone than each agent individually.  However, as these results would likely be predictable from the fact that generally combination treatments are generally more effective than each individual theory, at this time and without further evidence, Example 3 fails to provide an unexpected teaching of success/results to overcome the prima facie case.
	The Attorney response differentiates Hasimoto’s thyroiditis as an autoimmune disorder vs hypothyroidism, which the response argues is a symptom of the disease, not the disease itself. 
	Despite the definition of Hashimoto’s disease from the Attorney response, the underlying rationale to treat the autoimmune skin disorder remains as spelled out in the obviousness rejection above.
	The Attorney response (in response to the Examiner’s arguments and basis of the obviousness rejection) states that the administration of two therapeutics for the same disease would be more effective than administering one of the therapeutics alone, when both therapeutics are known to have a beneficial effect in treatment of the disease (emphasis by Attorney response). The Attorney response argues the Office’s assertion of predictability of the claimed combination of RXR agonist and thyroid hormone.
	In response, while the Attorney response argues the basis to combine the two medications would be knowledge of both having a beneficial effect in the treatment of the disease, the Examiner has noted previously, one of ordinary skill in the art would have a basis to combine based on the hypothyroid effect the RXR agonist would have on subject and one of ordinary skill in the art would have basis to administer thyroid hormone in combination with the RXR agonist.
	The Attorney response states that, “the inclusion of thyroid hormone in the presently claimed method is for the treatment of the autoimmune skin disorder, not to alleviate side effects.” The Attorney response states not all patients treated with an RXR agonist exhibit the adverse effect of hypothyroidism. The Attorney response argues that only a minority of bexarotene-treated patients require treatment for hypothyroidism and a person of ordinary skill in the art would not seek to administer thyroid hormone to all subjects being treated with RXR agonists.
	In response, it is pointed out that the statement “the inclusion of thyroid hormone in the presently claimed method is for the treatment of the autoimmune skin disorder, not to alleviate side effects,” is merely an intent for the administration of thyroid hormone and such intended use does not overcome the prima facie of obviousness.  While the prior art suggests an alternative intended use from one claimed by Applicant, the alternative does not criticize, discredit or otherwise the solution noted by Applicant3.	
	With regard to the arguments regarding the subject in need of (those not exhibiting any side effects of the RXR agonist), it is noted that the claims are not limited specifically to such a subject in need so as to limit the claimed subject in need. While Applicant argues the claimed subject in need population would not include those suffering from RXR agonist side effects such as hypothyroidism, the claimed invention is not limited to said subjects in need. 	
Conclusion
In summary, no claims are allowed. 
Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).                                                                                                                                                                       	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                      



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Assaf et al. (Minimizing adverse side-effects of oral bexarotene in cutaneous T-cell lymphoma: an expert opinion, Br J Dermatol. 2006 Aug;155(2):261-6). https://www.ncbi.nlm.nih.gov/pubmed/16882161
        
        Assaf teaches, ”bexarotene treatment is associated with unavoidable side-effects, in particular hypertriglyceridaemia and hypothyroidism, which are manageable with adequate concomitant medications and are reversible on cessation of treatment.,” see abstract.
        
        2 Assaf et al. (Minimizing adverse side-effects of oral bexarotene in cutaneous T-cell lymphoma: an expert opinion, Br J Dermatol. 2006 Aug;155(2):261-6). https://www.ncbi.nlm.nih.gov/pubmed/16882161
        
        Assaf teaches, ”bexarotene treatment is associated with unavoidable side-effects, in particular hypertriglyceridaemia and hypothyroidism, which are manageable with adequate concomitant medications and are reversible on cessation of treatment.,” see abstract.
        
        3 MPEP 2143.01, citing In re Fulton “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).